Case L2t-cv01084- PAC Doetiniant 24° Filed O22 * PREGA DPI *

PETERS HAMLIN LAW, LLC
37 North Ave., Suite 201
Norwalk, Connecticut 06851
www. petershamliniaw.com
telephone: (203) 504-2050

ef /rafto” April 22, 2021

The Honorable Paul A. Crotty Ie hirk 4 dvicest & pth f~- he
United States District Judge , Ge K #23. pe t An euch €

Southern District of New York o
500 Pearl Street New York, Afr ei

NY 10007 Mine. Ji ihe f

Re: Schwartz v. Sterling Entertainment Enterprises, LLC et. al., No. 21 Civ. 01084 (PAC)

Dear Judge Crotty: (tA bat
or

I represent Plaintiff Jonas Schwartz (“Schwartz”) in the above-referenced action against
Defendants Sterling Entertainment Enterprises, LLC, and SportsNet New York (“SNY”) Gointly
‘Defendants”). Plaintiff writes to follow up on two calls and messages left for the court’s Deputy
about the need for exhibit 3 (the 2020 contract) to docket entry #23 to be sealed. The undersigned
accidentally filed the exhibit without redacting the social security number. Therefore, I called to
ask that exhibit 3 be removed from the docket on an emergency basis so I could refile it redacted
or, alternatively, that it be sealed by the Court.

VIA ECF

Respectfully,
Kristan Petere-Hamlin

Kristan Peters-Hamlin
Peters Hamlin Law LLC

 

cc: Lawrence Sandak
